United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
SCHANEIQUA MARIE WRIGHT §
Vv. : CIVIL ACTION NO. 3:19-CV-2176-S
C.R. BARD INCORPORATED, et al. :

AMENDED NOTICE OF SPECIAL TRIAL SETTING AND ORDER

The Court amends its September 30, 2020 Notice of Special Trial Setting and Order
{ECF NO. 121] as follows:

1, This case is specially set for jury trial on the Court’s three-week docket
beginning March 1, 2021 (the “Trial Setting’). Trial may commence any time during this three-
week docket. If the case is not reached at this setting, it will be reset after considering input from
the parties. Reset or continuance of the Trial Setting does not alter the deadlines in this Order
unless expressly provided by court order.

2. The parties shall file all pretrial materials 30 days before the Trial Setting.
Failure to timely file pretrial materials may result in dismissal for want of prosecution. Pretrial
materials shall include the following:

a. Pretrial order pursuant to LR 16.4;

b. Exhibit lists, witness lists, and deposition designations pursuant to LR
26,2 and FRCP 26(a)(3). Witness lists should inciude a brief summary of
the substance of anticipated testimony (not just a designation of subject
area) and the likelihood of testimony at trial. Exhibit lists must include
any materials to be shown to the jury, including demonstrative aids;

C. Proposed jury charge or proposed findings of fact and conclusions of law.
Such documents shall be both e-filed and emailed in “Word” format to
Scholer_Ordersi@txnd uscourts. gov. Any objections to the proposed jury
charge shall be filed no later than 5 days before the final pretrial
conference. Objections not so disclosed are waived unless excused by the
Court for good cause,

 
d. Motions in limine;
@, Requested voir dire questions.

3, The pretrial conference shall be held on February 5, 2021, at 1:00 p.m. Lead
counsel must attend. The parties shall be prepared to address all exhibits, witnesses, deposition
excerpts, motions in limine, trial briefs, requested voir dire questions, and any objections to such
filings. The Court expects the parties to have conferred and reach agreement where possible
prior to the final trial conference. The parties shall bring their proposed exhibits labeled as
required by LR 26.2(a).

SO ORDERED.

SIGNED October 30, 2020.

   

IKKAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 
